DETAILED ACTION
Claims 1-16 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone and email by Patrick Lai (Reg. No. 65,208) on May 17, 2022.
The application has been amended as follows:
Title	ARTIFICIAL INTELLIGENCE SERVER FOR CONTROLLING A PLURALITY OF ROBOTS BASED ON GUIDANCE URGENCY

Listing of Claims:

1.	(Currently amended) An artificial intelligence server for controlling a plurality of robots using artificial intelligence, the artificial intelligence server comprising:
a transceiver configured to receive a captured image of each of a plurality of zones; 
a memory configured to store an image recognition model for recognizing users located in each zone and a waiting situation from an image, wherein the image recognition model is an artificial neural network based model supervised-learned through a deep learning algorithm or a machine learning algorithm; and
a processor configured to: 
acquire a number of users located in each zone and a number of persons in the waiting situation using the image recognition model,
acquire situation information of each zone based on the received image, wherein the situation information includes a density of users of each zone and a number of persons waiting to receive guidance services in each zone,
acquire degrees of guidance urgency respectively corresponding to the plurality of zones based on the acquired situation information of each zone, wherein the degrees of urgency of each zone are determined according to an assigned first weight to the density of users of each of the plurality of zones and an assigned second weight to the number of persons waiting to receive guidance services in each zone,
determine whether there is a degree of guidance urgency greater than a predetermined value in the acquired degrees of guidance urgency, and, 
when there is a degree of guidance urgency greater than the predetermined value, transmit a first control command that causes one or more robots to move to a zone corresponding to the degree of guidance urgency. 

2-5.	(Cancelled) 

6.	(Currently amended) The artificial intelligence server of claim [[5]] 1, 



wherein the assigned first weight is less than the assigned second weight.

7.	(Currently amended) The artificial intelligence server of claim 6, wherein the processor is further configured to transmit 

8.	(Currently amended) The artificial intelligence server of claim 1, wherein the processor is further configured to transmit that causes the one or more robots to move such that each robot does not leave a zone corresponding thereto, when there is no degree of guidance urgency greater than the predetermined value in the acquired degrees of guidance urgency.

9.	A method of operating an artificial intelligence server for controlling a plurality of robots using artificial intelligence, the method comprising:
receiving a captured image of each of a plurality of zones;
storing an image recognition model for recognizing users located in each zone and a waiting situation from an image, wherein the image recognition model is an artificial neural network based model supervised-learned through a deep learning algorithm or a machine learning algorithm;
acquiring a number of users located in each zone and a number of persons in the waiting situation using the image recognition model,
acquiring situation information of each zone based on the received images, wherein the situation information includes a density of users of each zone and a number of persons waiting to receive guidance services in each zone;
acquiring degrees of guidance urgency respectively corresponding to the plurality of zones based on the acquired situation information of each zone, wherein the degrees of urgency of each zone is determined according to an assigned first weight to the density of users of each of the plurality of zones and an assigned second weight to the number of persons waiting to receive guidance services in each zone;
determining whether there is a degree of guidance urgency greater than a predetermined value in the acquired degrees of guidance urgency; and
when there is a degree of guidance urgency greater than the predetermined value, transmitting a first control command that causes one or more robots to move to a zone corresponding to the degree of guidance urgency. 

10-13.	(Cancelled)

14.	(Currently amended) The method of claim [[13]] 9, 



wherein the assigned first weight is less than the assigned second weight.

15.	(Original) The method of claim 14, wherein the transmitting includes transmitting the first control command to a robot disposed in a zone having a smallest degree of guidance urgency.

16.	(Currently amended) The method of claim 9, further transmitting, to the plurality of robots, a second control command that causes the one or more robots to move such that each robot does not leave a zone corresponding thereto, when there is no degree of guidance urgency greater than the predetermined value in the acquired degrees of guidance urgency.
REASONS FOR ALLOWANCE
Claims 1, 6-9 and 14-16 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Kim et al. Korean Patent Document KR 20180054505 (cited by Applicant) teaches a robot for store management using image capture and a neural network, Murakawa et al. Japanese Patent Document JP 2008132568 (cited by Applicant) teaches deploying robots to guide customers based on congestion, Higashi U.S. Patent Publication No. 20220066438 teaches a server controlling guidance robots, Yi English translation of Chinese Patent Document CN 107103388 teaches deploying robots based on density and requests using machine learning, Oami et al. U.S. Patent Publication No. 20170132475 teaches a degree of crowdedness based on the length of a queue of waiting people, Sumiyoshi U.S. Patent Publication No. 20180108352 teaches using a threshold to determine that a space is crowded using cameras and Alitappeh  et al. 'Multi-objective multi-robot deployment in a dynamic environment' Soft Comput (2017) 21:6481–6497 teaches deploying robots to areas having the highest density.
None of these references taken either alone or in combination with the prior art of record discloses an artificial intelligence server for controlling a plurality of robots using artificial intelligence, the artificial intelligence server comprising:
a transceiver configured to receive a captured image of each of a plurality of zones; 
a memory configured to store an image recognition model for recognizing users located in each zone and a waiting situation from an image, wherein the image recognition model is an artificial neural network based model supervised-learned through a deep learning algorithm or a machine learning algorithm; and
a processor configured to: 
acquire a number of users located in each zone and a number of persons in the waiting situation using the image recognition model,
acquire situation information of each zone based on the received image, wherein the situation information includes a density of users of each zone and a number of persons waiting to receive guidance services in each zone,
acquire degrees of guidance urgency respectively corresponding to the plurality of zones based on the acquired situation information of each zone, wherein the degrees of urgency of each zone are determined according to an assigned first weight to the density of users of each of the plurality of zones and an assigned second weight to the number of persons waiting to receive guidance services in each zone,
determine whether there is a degree of guidance urgency greater than a predetermined value in the acquired degrees of guidance urgency, and, 
when there is a degree of guidance urgency greater than the predetermined value, transmit a first control command 
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119